Citation Nr: 1143355	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  05-40 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a bilateral foot disorder, to include pes cavus.

2. Entitlement to service connection for a bilateral ankle disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1977 to February 1979 and from February 1991 to May 1991, with additional service in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an January 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama. 

This matter was previously remanded by the Board for further development in July 2011.  Such has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

As stated previously in the July 2011 Board remand, it was noted in the January 2009 Board remand that the service medical records did not clearly indicate that the National Guard medical treatment was provided during duty for training.  These treatment records all indicate that the Veteran's complaints were related to "jumps", however, and they correspond to time periods in which the Veteran had duty for training.  Thus, based on these contextual clues and the VA's inability to obtain more precise dates for the Veteran's duty for training periods, the Board will construe the relevant treatment records as indicating treatment for injuries during periods of duty for training.


FINDINGS OF FACT

1. The evidence is at least in relative equipoise on the question of whether the Veteran's current bilateral foot disorder, to include pes cavus, is related to his military service.

2. The evidence is at least in relative equipoise on the question of whether the Veteran's current bilateral ankle disorder, is related to his military service.


CONCLUSION OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral foot disorder, to include pes cavus, have been met.       38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral ankle disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain disorders, to include arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran contends that he is entitled to service connection for bilateral foot and ankle disorders.  In April 2005, the Veteran stated that he experienced pain in his feet and ankles but was treated with Motrium and continued to self-medicate his symptoms since service.  The Veteran has also stated throughout his claim that his duties parachuting contributed to his current disorders.

According to the Veteran's in-service treatment records, he complained of and was treated for bilateral foot and ankle pain.  A January 1978 in-service treatment record indicates the Veteran had high arches and "has chronic blistering of great toe [and] bruising of toe nails."  In June 1978, the Veteran reported ankle soreness and pain.  In August 1978, the Veteran stated "both ankles [are] sore [and] tender when weight is placed on them" and was diagnosed with bilateral pes cavus.  The Veteran's February 1979 separation examination reported bilateral foot pain secondary to high arches.  In April 1989, the Veteran complained of aches and pain in the right foot and ankle after a traumatic parachute jump.  In an April 1991 Desert Storm Demobilization examination, bilateral pes cavus was noted. 

In an August 2003 Memorandum from the State Military Department regarding the Medical Fitness Standards for Retention, the Veteran was disqualified for further military service due to bilateral foot problems and pain among other physical limitations. 

The Veteran was afforded a general VA examination on March 2004 where he reported that while in basic training in 1977, he developed pain in his feet and ankles.  While no fractures were found, he has experienced pain "off and on" in his feet and ankles, mainly when walking.  The Veteran stated he was unable to walk more than one mile and is unable to stand no more than 15 minutes in one position and must rest because of the pain.  A physical examination revealed the Veteran was ambulatory, not in acute distress, and walked with an antalgic gait.  The ankles and feet had a full range of motion and no sign of pathology was noted at the time.  X-rays of the ankles and feet showed no bony abnormality on either side.  However, the Veteran was diagnosed with strained feet and ankles. 

In March 2009, the Veteran underwent a VA examination for the feet and ankles where he stated both ankles have been symptomatic over the years which have been worsening over the past ten years.  He reported occasional sharp pain and stiffness in the ankles.  A history of gout in the feet and ankles was noted.  The Veteran's reported pain in the arches and wore orthotic inserts in his shoes.  He stated he self-medicated with ibuprofen.  Upon physical examination of the ankles and a review of the x-rays, the examiner found "no evidence or acute findings to warrant [a] diagnosis for ankle disability."

A physical examination of the feet during the March 2009 VA examination revealed no swelling, tenderness, instability, weakness, or abnormal weight bearing.  The examiner found normal conditions and a normal gait.  X-rays revealed moderate degenerative changes involving the mid-foot bilaterally.  Hallux valgus deformity was seen bilaterally.  Soft tissue calcification was noted adjacent to the left first metacarpophalangeal joint.  There was presence of an old healed deformity (likely posttraumatic) of the third metacarpal on the left.  Mild soft tissue swelling on the left and calcaneal enthesophytes were noted.  The Veteran was diagnosed with degenerative joint disease, hallux valgus, heel spurs, bilateral feet.  The examiner noted the diagnosed bilateral foot disorder were not congenital or developmental.  

In August 2011, an addendum to the March 2009 VA examination was submitted by the examiner who conducted the examination, pursuant to a July 2011 Board remand.  The VA examiner opined that the Veteran's bilateral foot disorder was less likely than not (less than 50 percent probability) incurred in or caused by the Veteran's military service.  The examiner explained that the Veteran was diagnosed with pes cavus in 1991 and foot strain in 1979.  The Veteran had a normal foot x-ray in 2004 and while the Medical Board mentioned a right foot sprain, there was no mention of a left foot sprain.  Furthermore, the 2009 x-ray revealed moderate degenerative joint disease midfoot and hallux valgus, both bilaterally.  The examiner stated these disorders were not apparent on the 2004 x-rays.  Therefore, the examiner stated these developed between 2004 and 2009 as there was no indication of a chronic foot condition during active duty.

Regarding the Veteran's bilateral ankle disorder, the VA examiner opined that it was also less likely than not the disorder incurred in or was caused by his military service.  The examiner explained the Veteran had normal ankle examination in 2009 and the Board examination indicated a right ankle contusion, "which is a brief condition that would have resolved shortly after the injury."  In addition, the Veteran had normal ankle x-rays in 2009. 

Despite the negative nexus opinions, the Board finds the evidence is in relative equipoise.  While the March 2009 VA examiner has opined in August 2011 that the Veteran's disorder was not related to service, the Board finds that the opinions are inadequate as the VA examiner did not adequately or accurately report the Veteran's history of treatment for bilateral ankle and foot problems during service.  Specifically, the VA examiner erroneously determined the Veteran was initially diagnosed with pes cavus in 1991.  The evidence of record indicates the Veteran was diagnosed with pes cavus in August 1978 and initially sought treatment for bilateral foot pain in January 1978.  There is also ample evidence the Veteran complained of and was treated for bilateral ankle pain during service.  Furthermore, the VA examiner did not comment on the Veteran's lay statements regarding his continuity of symptoms throughout the years when providing the rationale. 

The Board acknowledges that the Veteran contends that he initially experienced bilateral ankle and foot problems during service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002)("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Furthermore, lay persons can provide an account of observable symptoms, such as in this case the Veteran's observation that he has pain in his feet and ankles and difficulty walking during his basic training.  See Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  The objective medical evidence includes a diagnosis of a current bilateral foot and ankle disorders. 

Therefore, while the record contains possible conflicting evidence as to the etiology of the Veteran's bilateral foot and ankle disorders, given evidence of complaint, treatment and diagnosis during service and the Veteran's competent lay statements regarding the continuity of symptoms, the medical evidence is at least in relative equipoise on this issue.  Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Resolving such reasonable doubt in the Veteran's favor, the Board finds that the Veteran incurred disability from service.  38 U.S.C.A. § 5107.  The Board thus finds that service connection for bilateral foot disorder, to include pes cavus, and bilateral ankle disorder is warranted.


ORDER

Entitlement to service connection for a bilateral foot disorder, to include pes cavus, is established, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to service connection for a bilateral ankle disorder, is established, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


